401 F.2d 777
AIR LINE PILOTS ASSOCIATION et al., Appellants,v.Robert C. TISCHLER, Appellee.
No. 26024.
United States Court of Appeals Fifth Circuit.
Oct. 28, 1968, Rehearing Denied Nov. 22, 1968.

Wyatt Johnson, Miami, Fla., for appellants.
Alan A. Bruckner, Alan D. Greene, Bruckner & Greene, Miami, Fla., for appellee.
Before BELL and MORGAN, Circuit Judges, and GUINN, District Judge.
PER CURIAM:


1
This appeal involves the award of counsel fees in the equity powers of the court.  The record and appertaining law amply sustain the award.


2
Affirmed.